UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1627



DAVID ROSSER-EL, Sultan; EDNA GORHAM-BEY;
UNITED   STATES    MOORISH-AMERICAN NATION,
INCORPORATED, District of Columbia, a non-
profit corporation; ANITA E. BELLE,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; UNITED KINGDOM;
NATION OF GERMANY; NATION OF PORTUGAL; NATION
OF SPAIN; NATION OF ITALY; NATION OF FRANCE;
HOLY SEE; NATION OF DENMARK; JUAN CARLOS, I,
King of Spain, as beneficiary of the Estate of
Isabel I and Ferdinand I; ELIZABETH, II of the
United Kingdom; CROWN OF LONDON; NATION OF THE
NETHERLANDS; NATION OF BELGIUM; MOTHER SUPREME
(MASONIC) COUNCIL OF THE WORLD; UNITED STATES
DEPARTMENT OF JUSTICE; SOVEREIGN MILITARY
ORDER OF MALTA; FEDERAL RESERVE BANK OF NEW
YORK; INTERNATIONAL MONETARY FUND; WORLD BANK;
GEORGE H.W. BUSH; GEORGE W. BUSH; RUSSELL
TRUST, a/k/a Yale University Order of Skull
and   Bones,   Brotherhood    of   Death,   of
(Illuminati) Chapter 322; ROBERT GALLO; LITTON
INDUSTRIES, INC., d/b/a Northrop Grumman
Corporation; THE WORLD HEALTH ORGANIZATION;
UNKNOWN DEFENDANTS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-293-AW)
2
Submitted:    October 2, 2002            Decided:   November 6, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Rosser-El, Edna Gorham-Bey, Anita E. Belle, Appellants Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order dismissing their

complaint as frivolous.    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Rosser-El v. United States, No. CA-02-293-AW

(D. Md. filed Apr. 2, 2002, entered Apr. 3, 2002).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED



                                  3